DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and arguments filed 3/15/22 and 3/22/22 have been entered and carefully considered, but are not completely persuasive.
	Claims 1-6 are under examination.
	The IDS filed 3/22/22 has been entered and considered.
	Applicant is reminded that it is desirable to avoid the submission of long lists of documents if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995). This IDS lists more than 57 additional pages of references, many of which are clearly irrelevant to the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 reman rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes which may use a computer.
With respect to step  (2A)(1) The claims recite an abstract idea of determining a risk of aneuploidy in the fetal genome, “using the measured amount of amplified products derived from the fetal DNA and the measured genetic data for the chromosome or chromosome segment of interest…” The claims also embrace a natural law- the naturally occurring relationship between genotype data, DNA data, and a phenotype such as aneuploidy.  This is a genotype/phenotype relationship of naturally occurring elements and consequences, free from the hand of man. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claim 1 is independent.
	Mathematical concepts recited in claims 1-6 include:
Claim 1: “determining the risk of aneuploidy at the chromosome or chromosome segment of interest in the genome of the fetus using the measured amount of amplified products derived from the fetal DNA and the measured genetic data for the chromosome or chromosome segment of interest.” (mathematical concept- calculating a risk value from measured data).
Claim 2: “The method of claim 1, wherein a maximum likelihood estimate is used to determine the amount of amplified products derived from the fetal DNA” (mathematical concept of calculating a maximum likelihood estimate in a measurement of data).
Claim 3: “The method of claim 2, wherein the maximum likelihood estimate is performed using a gradient descent method or a Newton-Raphson optimization method” (mathematical concept of using a particular type of maximum likelihood estimate to measure certain data).
Claim 4: “The method of claim 1, wherein prior probabilities of aneuploidy given maternal age and/or gestational age are used in determining the risk of aneuploidy, in addition to the measured genetic data from the chromosome or chromosome segment of interest and the determined amount of amplified products derived from fetal DNA” (mathematical concept of specifying certain parameters for the calculation of the risk factor).
	Claims 1-6 embrace the law of nature:
	The claims embrace the naturally occurring correlation between naturally occurring genotypes, DNA data and certain prior probabilities related to maternal and gestational age, to a naturally occurring phenotype of aneuploidy: a naturally occurring difference in the presence or amount of a chromosome or chromosomal segment.
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the following additional elements that are not an abstract idea: In claim 1, steps (a), (b) and (c) sub-steps (i-ii) are steps of isolating genetic material, multiplex amplifying DNA at polymorphic loci, analyzing the amplified DNA by microarray analysis, and measuring other genetic data using microarray analysis.  These are data gathering steps.
Claims 5-6 recite additional elements related to data gathering: combining C-(i) and C (ii) in the same reaction, and not preferentially enriching for fetal DNA in the sample before performing the method.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Concerning the additional limitations and the law of nature:
	The claim does not provide a particular limitation applying or integrating the judicial exception.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-6: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.    Handley (2010) reviews the state of the art of non-invasive prenatal testing using free-floating DNA from maternal plasma that also comprises fetal DNA.  Handley reviews disclosures of how to identify and isolate fetal DNA from maternal plasma, and how it is being used to diagnose genetic diseases which include aneuploidy.  Handley notes that “in the context of aneuploidy detection, a linked biallelic single nucleotide polymorphism (SNP) that is coamplified as a part of this discrete amplicon can potentially be analyzed for the determination of its allelic ratio...If the allelic ratio is 1:1 then the fetus is euploid, whereas a 2:1 ratio indicates aneuploidy…” (p583) Handley goes on to not that “despite the obvious value of this previous work, the target SNP used for allelic ratio determination will not be informative for all members of the population because the fetus to be genotypes must be heterozygous at the target locus…It is therefor important that other markers are identified for use in consort with PLAC4 for diagnosis of trisomy 21 in patient populations.  It is desirable that other panels of markers be discovered on other chromosomes that have utility for the detection of other trisomies…” (p583)  Handley discusses the use of digital PCR as another method to amplify fetal DNA from maternal plasma.  These reactions are generally connected with sequencing protocols, such as high throughput sequencing (or massively parallel sequencing), further PCR SNP detection assays, or sequencing by hybridization to certain microarrays.  Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP arrays.  Array CGH is discussed as being able to identify copy numbers of individual exons in the genome.  In some assays, this array analysis is preceded by amplification such as qPCR or MLPA (multiplex ligation-dependent probe amplification).  Chromosome microarray analysis was suggested as a first line diagnostic in individuals with certain disabilities or anomalies.  Whether the presence of copy number abnormalities could be a causative element in human disorders is discussed at length, including elements related to mosaicism, chimerism and uniparental disomy.  Schaaf directly applies chromosomal microarray analysis in prenatal diagnosis, both invasive, and non-invasive.  Whole-genome amplification is suggested to occur prior to array analysis.  Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis.  Go et al. (2011) reviews the isolation of free-floating fetal nucleic acids in maternal plasma, and its use in non-invasive prenatal diagnostics.  Go found in their literature review, that isolating and amplifying DNA loci of fetal DNA present in maternal plasma was successfully performed.  Further, the use of a specific type of amplification, in combination with microarray analysis (MPLA)  were also found to be successful.  Use of these methods to identify aneuploidy, such as trisomy 21, non-invasively, are achievable and successful using maternal plasma samples.  Go specifically discusses strategies which do, or do not require enrichment of fetal DNA prior to amplification.  Digital PCR, MPS, MPLA, are put forth as possible amplification strategies for cell-free fetal DNA in maternal plasma.  After amplification, the samples can be applied to microarrays for identifying SNP, or amounts of amplified products related to copy number.   As such, the data gathering steps of providing a maternal plasma sample comprising free-floating fetal DNA, amplifying that DNA in a multiplex amplification, and then performing microarray analysis of the products of amplification would have been routine, conventional and well-understood in the art of prenatal genetics and diagnosis.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1-6: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  As shown above, the additional limitations to the law of nature are each routine, well-understood and conventional in the art of genetics, prenatal diagnosis and genomic analysis (Handley, Schaaf, Go, Colella etc.).  These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	In combination, combining data gathering steps common to maternal blood sample analysis, analyzing that data for risk of aneuploidy, using a computer, are nothing more than a logical process of steps carried out routinely in the prior art.  Amplification of DNA loci, and microarray analysis of multiplex amplified loci along with analyzing other loci by microarray (together or separately), with or without enrichment of fetal DNA, was a routinely performed set of steps to acquire data relating to copy number of chromosomes or chromosomal segments (Handley, Schaaf, Go et al).  The analysis of this data to determine a risk calculation for aneuploidy, using a computer, is also a routine process often employed in the field of genetics and prenatal testing (Lo, Handley, Schaaf, Go and Colella et al.).	
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while having laboratory based data gathering steps, is a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Applicant’s arguments:
	Applicant’s arguments related to the Illumina decision of 2020 are not persuasive.  The steps allegedly comparable to the claim at issue in this decision, were not those determined to recite an abstract idea, or a natural law.  It is the determination of a risk of aneuploidy in the final step of claim 1 (step c: iii) that was determined to comprise an abstract idea, and encompass the natural law.  This type of limitation was not present in the independent claim of the Illumina application.
	Determination of a risk of aneuploidy, given the data generated in previous steps, requires calculation of a risk ratio, or risk analysis algorithm.  These are mathematical calculations.  Alternatively, if the data is merely “compared” the limitation can be considered a mental step of judgement of data, with or without the use of a computer.  Both types of calculation or judgement clearly fall within the category of a judicial exception according to MPEP 2106.  It is this final limitation, step c) iii, which also brings the claim to encompass the natural law between naturally occurring genotype information, and naturally occurring phenotypes, such as aneuploidy.  The correlation exists in nature whether or not it is measured.  
	The additional limitations of claim 1 were assessed to determine whether they integrate the judicial exception into a practical application.  Steps a), b), and c) i-ii were assessed, and found to be extra-solution activity, and data gathering operations.  (MPEP 2106.05g)  The steps of data gathering do not affect how the judicial exception is performed- they provide the data upon which the judicial exception acts.  
	The additional limitations of claim 1 were then assessed to determine whether they provide an inventive concept.  Steps a) b), and c)i-ii were assessed, and found to be data gathering steps which were routine, well understood and conventional in the art of prenatal diagnosis.  Appropriate references were provided to support this assertion.  When considered in combination with the judicial exception(s), the data gathering steps of steps a), b) and C)i-ii were found to merely provide the data for the judicial exception (s), and these limitations were found not to provide significantly more than those exception(s).  A combination of generating data, and acting upon the data generated is a routine combination central to scientific study.  
	Applicant has not provided proof of an improvement, or an identification of a nonroutine combination of additional elements. If one were to assume the “improvement” is an improvement in the determination of a risk level of aneuploidy, this improvement is not reflected back into any real-world process or application of the improved results.  The improvement in the risk analysis does not affect how the data gathering steps of a) isolating fetal DNA, b) preparing a preparation of amplified DNA, c-i-ii) performing microarray analyses, are performed.  Using well-known or standard laboratory techniques is not sufficient to show improvement in the technology (Cleveland Clinic Foundation). The improvement in the risk determination does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The improvement in the risk determination does not improve a technology by the automation of a task which previously could not be performed, as in McRo.  
Further, with respect to any alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 6 remain rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Schaaf et al (July 2011). Applicant’s arguments are addressed below.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51(published online July 18, 2011).
As set forth above, Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP arrays.  Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis. In some assays, this array analysis is preceded by amplification such as qPCR or MLPA. Whole-genome amplification is suggested to occur prior to array analysis.  Array CGH is discussed as being able to identify copy numbers of individual exons in the genome. Schaaf directly applies chromosomal microarray analysis (CMA) in prenatal diagnosis, both invasive, and non-invasive.  
	With respect to claim 1, Schaaf discloses 1) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids.  Schaaf declares that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples (p41).  The fetal sequences may or may not be enriched, then b) amplified (p43). Types of amplification include whole genome, qPCR and MLPA.  Each of these can amplify up to the “whole genome” which comprises more than 1000 loci.  At p 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.”  Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the loci, as in Fig 1 and Fig 3. Schaaf provides strategies to analyze mosaicism, chimerism and uniparental disomy by the combination of array analyses (p36-38, Fig 4).  The amplified sequences “likely to be informative” can then be applied to CMA to measure C1) abundance and C2) genetic information, as discussed beginning at page 26.  CGH arrays and SNP arrays are both disclosed for the analysis of the amplified nucleic acids (Table 1).  Array CGH is used to analyze exon-by-exon coverage of the sample, which then is analyzed to determine risk of aneuploidy based on the presence or loss of certain segments of a chromosome.  Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3).  Two commercially available arrays are disclosed for this microarray analysis of amplified nucleic acids (p27).  Schaaf further sets forth using additional array analysis for determination of genetic data- copy number (Fig 1, Legend: “Novel technology of combined comparative genomic hybridization…provides high quality array CGH data for detection of copy number variants plus a limited amount of SNP data to screen for presence or absence of heterozygosity...IM HumanOmni1-quad array… high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array.” p28).   Once measured, the data is d) analyzed, by computer, to determine the presence or risk of aneuploidy.  Schaaf states that “Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on
multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were
conceived by artificial insemination by the same donor or in cases where children were given
for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having previous knowledge of maternal, paternal or fetal genotypes.   As such, claim 1 is anticipated.  With respect to claim 6, enrichment, or non-enrichment is discussed above.
	Applicant’s arguments:
	Applicant’s arguments regarding the number of loci amplified in Schaaf are not persuasive.  As set forth above, whole genome amplification, and/or multiplex amplification of cell free maternal plasma “characterizes the fetal genome quite thoroughly”.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf as applied to claims 1 and 6, in view of Colella.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51(published online July 18, 2011).
Colella, S. et al. QuantiSNP: an objective Bayes Hidden-Markov model to detect and accurately map copy number variation using SNP genotyping data. Nucleic Acids Research (2007) 35:6 2013-2025.
As set forth above, Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP arrays.  Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis. In some assays, this array analysis is preceded by amplification such as qPCR or MLPA. Whole-genome amplification is suggested to occur prior to array analysis.  Array CGH is discussed as being able to identify copy numbers of individual exons in the genome. Schaaf directly applies chromosomal microarray analysis (CMA) in prenatal diagnosis, both invasive, and non-invasive.  
	With respect to claim 1, Schaaf discloses 1) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids.  Schaaf declares that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples (p41).  The fetal sequences may or may not be enriched, then b) amplified (p43). Types of amplification include whole genome, qPCR and MLPA.  Each of these can amplify up to the “whole genome” which comprises more than 1000 loci.  At p 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.”  Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the loci, as in Fig 1 and Fig 3. Schaaf provides strategies to analyze mosaicism, chimerism and uniparental disomy by the combination of array analyses (p36-38, Fig 4).  The amplified sequences “likely to be informative” can then be applied to CMA to measure C1) abundance and C2) genetic information, as discussed beginning at page 26.  CGH arrays and SNP arrays are both disclosed for the analysis of the amplified nucleic acids (Table 1).  Array CGH is used to analyze exon-by-exon coverage of the sample, which then is analyzed to determine risk of aneuploidy based on the presence or loss of certain segments of a chromosome.  Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3).  Two commercially available arrays are disclosed for this microarray analysis of amplified nucleic acids (p27).  Schaaf further sets forth using additional array analysis for determination of genetic data- copy number (Fig 1, Legend: “Novel technology of combined comparative genomic hybridization…provides high quality array CGH data for detection of copy number variants plus a limited amount of SNP data to screen for presence or absence of heterozygosity...IM HumanOmni1-quad array… high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array.” p28).   Once measured, the data is d) analyzed, by computer, to determine the presence or risk of aneuploidy.  Schaaf states that “Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on
multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were
conceived by artificial insemination by the same donor or in cases where children were given
for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having previous knowledge of maternal, paternal or fetal genotypes.   
	Schaaf does not speak directly to the use of maximum-likelihood estimates in the analysis of data.
	In the same field of identifying copy number variations which may indicate aneuploidy, Colella et al developed a computer analysis of high throughput SNP array analysis, as well as CGH arrays. Colella notes “There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms (CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation.” Colella et al (2007) disclose the computer program QuantiSNP, “a highly tailored OB-HMM to automatically infer regions of segmental aneuploidy (copy number variation) from BeadArray genotyping data.” (p2014) QuantiSNP  is able to measure both the amount of an amplified product, as well as allelic frequencies of amplified loci (measured genetic data).  This can be applied to amplified loci data regardless of the source of the sample.  QuantiSNP uses an expectation-maximization (EM) algorithm and maximum likelihood estimates of hidden states to analyze one chromosome at a time. (Tables 1 and 2, p2016-2017, Results p2017-2018)  QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate (Fig 2, Fig 5, 7).  Colella discusses how the model handles the lack of prior knowledge (prior genotypes, or prior known CNV), and that it can be improved by providing prior probabilities of certain data which correlates with the model (as required for claim 4).  The selection of prior distributions or values is difficult, but Colella notes that expert analysis of known variables can lead to the appropriate selection. (p2018). Figure 4 is a depiction of the QuantiSNP program output.  QuantiSNP utilizes data from oligonucleotide array platforms originally developed for SNP genotyping to successfully profile segmental aneuploidies in a sample.  QuantiSNP mapping provided the identification of known CNV, and accurately maps breakpoints at the base-pair level.  Colella specifically notes that as the amount of data known increases in the future, additional novel CNV events will be able to be detected (p2023).  Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest.  “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” (p2024). Colella notes the ability of the Bayesian framework to extend the model for heterogenous samples, such as in cancer samples, or maternal plasma samples both of which comprise unwanted DNA.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Schaaf does not teach the use of known maximum likelihood estimates in the analysis of the amount of amplified product, nor does Schaaf provide prior probabilities of aneuploidy in addition to the measured genetic data and the determined amount of amplified products.  However, computer programs such as QuantiSNP as disclosed by Colella were known, which were able to perform both the measurement of the amount of amplified materials, specific genetic data, and the ability to add known prior probabilities of certain parameters to the model.  QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate.  The source of the sample providing the amplified material does not affect the program, beyond noting a sample may be heterogenous, and contain DNA not related to the analysis.  QuantiSNP utilizes data from oligonucleotide array platforms originally developed for SNP genotyping to successfully profile segmental aneuploidies in a sample.  QuantiSNP mapping provided the identification of known CNV, and accurately maps breakpoints at the base-pair level.   Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest.  “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” One of ordinary skill in the art would have been motivated to apply the known "improvement" technique, QuantiSNP, to the data resulting from the amplification of DNA loci likely to be informative based on heterozygosity rates, such as those provided by Schaff, to identify amounts of amplified loci, and genetic data related to the loci to identify segmental aneuploidy in the sample that may be related to clinical diagnoses.  One of skill in the art would have had a reasonable expectation of success at applying the data provided by Schaff to the QuantiSNP program, as Colella has provided the means to analyze heterogenous samples such as those comprising unwanted DNA, as in maternal blood or plasma samples.  QuantiSNP therefore would have been able to identify fetal CNV, SNP, breakpoints, and segmental aneuploidies present in the sample.
Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Applicant’s arguments
Applicant’s arguments regarding the number of loci amplified in Schaaf are not persuasive.  As set forth above, whole genome amplification, and/or multiplex amplification of cell free maternal plasma “characterizes the fetal genome quite thoroughly”.  

Claims 2-3 and 5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf in view of Colella as applied to claims 1, 2, 4 and 6 above, further in view of Mitra.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51(published online July 18, 2011).
Colella, S. et al. QuantiSNP: an objective Bayes Hidden-Markov model to detect and accurately map copy number variation using SNP genotyping data. Nucleic Acids Research (2007) 35:6 2013-2025.
Mitra, S. et al. Introduction to Machine Learning and Bioinformatics. 2008, first edition. Chapman and Hall/CRC. Chapter 4: classification techniques. 28 pages.
	As set forth above, and abbreviated to reduce repetition, Schaaf discloses 1) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids.  The fetal sequences may or may not be enriched, then b) amplified (p43). Types of amplification include whole genome, qPCR and MLPA.  Each of these can amplify up to the “whole genome” which comprises more than 1000 loci.  At p 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.”  Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the loci, as in Fig 1 and Fig 3.  The amplified sequences “likely to be informative” can then be applied to CMA to measure C1) abundance and C2) genetic information, as discussed beginning at page 26.  CGH arrays and SNP arrays are both disclosed for the analysis of the amplified nucleic acids (Table 1).  Array CGH is used to analyze exon-by-exon coverage of the sample, which then is d) analyzed to determine risk of aneuploidy based on the presence or loss of certain segments of a chromosome.  Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3).  Once measured, the data is d) analyzed, by computer, to determine the presence or risk of aneuploidy.  Schaaf states that “Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were conceived by artificial insemination by the same donor or in cases where children were given for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having previous knowledge of maternal, paternal or fetal genotypes.   
	Schaaf does not speak directly to the use of maximum-likelihood estimates in the analysis of data, using a computer required by claim 2.
	As set forth above, in the same field of identifying copy number variations which may indicate aneuploidy, Colella et al developed a computer analysis of high throughput SNP array analysis, as well as CGH arrays. Colella notes “There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms (CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation.” (meeting claim 5). Colella et al (2007) disclose the computer program QuantiSNP, “a highly tailored OB-HMM to automatically infer regions of segmental aneuploidy (copy number variation) from BeadArray genotyping data.” (p2014) QuantiSNP  is able to measure both the amount of an amplified product, as well as allelic frequencies of amplified loci (measured genetic data).  This can be applied to amplified loci data regardless of the source of the sample.  QuantiSNP uses an expectation-maximization (EM) algorithm and maximum likelihood estimates of hidden states to analyze one chromosome at a time. (Tables 1 and 2, p2016-2017, Results p2017-2018)  QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate (Fig 2, Fig 5, 7).  Colella discusses how the model handles the lack of prior knowledge (prior genotypes, or prior known CNV), and that it can be improved by providing prior probabilities of certain data which correlates with the model.    Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest.  “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” (p2024). Colella notes the ability of the Bayesian framework to extend the model for heterogenous samples, such as in cancer samples, or maternal plasma samples both of which comprise unwanted DNA.  
	Claim 3 requires ML estimates of claim 2 that are gradient descent, or Newton-Raphson estimates.  Colella does not specifically discuss these subtypes of ML estimation.
	In the field of bioinformatics, and specifically in the field of hidden Markov modeling of risk estimates, Mitra teaches that ML estimates used in Bayesian framework modeling of classification questions can be optimized by the use of gradient descent (p123) or Newton-Raphson (p111) elements.  Iteration and optimization of Bayesian framework models using maximum likelihood estimates provide faster calculations, reduced error, more defined decision boundaries, and more significant associations, depending on the elements applied and other parameters.  Mitra reviews the application of these types of optimization in Bioinformatics problems such as classification and risk.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Schaaf does not teach the use of known maximum likelihood estimates in the analysis of the amount of amplified product, nor does Schaaf provide prior probabilities of aneuploidy in addition to the measured genetic data and the determined amount of amplified products.  However, computer programs such as QuantiSNP as disclosed by Colella were known, which are able to perform both the measurement of the amount of amplified materials, specific genetic data, and the ability to add known prior probabilities of certain parameters to the model of identifying segmental aneuploidy risk.  The source of the sample providing the amplified material does not affect the program, beyond noting a sample may be heterogenous, and contain DNA not related to the analysis.  Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest.  “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” One of ordinary skill in the art would have been motivated to apply the known "improvement" technique, QuantiSNP, to the data resulting from the amplification of DNA loci likely to be informative based on heterozygosity rates, such as those provided by Schaff, to identify amounts of amplified loci, and genetic data related to the loci or otherwise detected, to identify segmental aneuploidy in the sample that may be related to clinical diagnoses.  One of skill would have been further motivated to optimize the model provided by QuantiSNP with elements such as gradient descent or Newton-Raphson elements as disclosed by Mitra to speed up the program, to reduce errors, to provide better decision boundaries, and to provide more highly significant results.  One of skill in the art would have had a reasonable expectation of success at applying the data provided by Schaaf to the QuantiSNP program, as Colella has provided the means to analyze heterogenous samples such as those comprising unwanted DNA, as in maternal blood or plasma samples.  QuantiSNP therefore would have been able to identify fetal CNV, SNP, breakpoints, and segmental aneuploidies present in the sample.  Further optimization of the QuantiSNP program would have been well within the skill level of one of skill in the art of bioinformatics and risk modeling.  Mitra reviewed the known techniques for optimizing Bayesian framework modeling including gradient descent and Newton-Raphson, and how to apply them to bioinformatics type problems.  One of skill would have been motivated to apply these optimizations to achieve calculations with lower error rates, and more significant associations.
Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Applicant’s arguments
Applicant’s arguments regarding the number of loci amplified in Schaaf are not persuasive.  As set forth above, whole genome amplification, and/or multiplex amplification of cell free maternal plasma “characterizes the fetal genome quite thoroughly”.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,174,369. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.  The patented claims set forth from a maternal sample having free-floating fetal DNA 1) amplification of at least 1000 loci, 2) microarray analysis to measure DNA and other genetic loci, and 3) determining the probability of trisomy of the chromosome or chromosomal segment.  Trisomy is a specific type of aneuploidy. No preferential enrichment is specified in dependent claims.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,061,890. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.    The patented claims set forth in a maternal sample having fetal DNA 1) amplification of at least 100 loci, 2) microarray analysis to measure DNA and other genetic loci, and 3) determining the probability of a risk of aneuploidy at a chromosome or chromosomal segment.  Maximum likelihood estimates, gradient descent and Newton-Raphton optimization are all set forth in dependent claims.  Multiplex PCR in a single reaction is specified in dependent claims.  Prior probabilities of maternal age or gestational age is set forth in dependent claims. No preferential enrichment is specified in dependent claims.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,392,664. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.   The patented claims set forth in a maternal sample having fetal DNA 1) amplification of chromosome segments, 2) measuring DNA and other genetic loci (by any method), and detecting the presence (100% risk) of aneuploidy. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/887,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.  The ‘746 application claims set forth: 1) amplification of DNA loci, 2) measuring, by any method, amplified products and other loci.  3) determining a risk of aneuploidy, is set forth in dependent claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/288690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.  The ‘690 application claims set forth: A method for detecting chromosomal abnormality…1) amplification of DNA loci, on chromosomal segments or chromosomes 2) measuring, by microarray or sequencing, amplified products and other loci and 3) determining the presence of a chromosomal abnormality.  Chromosomal anomalies are a term which encompass aneuploidy.  Steps of calculating aneuploidy based on measured amounts are set forth in dependent claims.  Methods using only microarray analysis to measure the amounts of genetic material at the loci are set forth in dependent claims.  Chromosomal segments and chromosomes are expected to be disomic as set forth in a dependent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/918,820 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of the instant application require 1) amplification of free-floating fetal DNA in a maternal sample and 2) microarray analysis of the amplified products and genetic data to 3) determine a risk of aneuploidy.  The ‘820 application claims set forth: 1) amplification of DNA loci, 2) “characterizing”, by any method, amounts of amplified chromosomal products and other loci.  3) determining a risk of aneuploidy, is set forth in dependent claims. SNP loci are set forth in dependent claims.  Dependent claims set forth that the chromosomes or segments are expected to be disomic. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Some of these applications are not yet acted upon. These rejections may change as prosecution progresses.  There are an unusually large pool of applications and patents related to this application by one or more inventors or the Applicant, Natera.  Applicant is requested to identify pending or patented applications by one or more of the inventors, or the Applicant Natera, claiming methods, which require amplification of DNA from free-floating DNA in a pregnant maternal sample, and measurement of the amplification products and additional loci by microarray, for the identification or determination of aneuploidy or chromosomal abnormalities.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631